Case 8:21-cv-01527-PX Document1 Filed 06/21/21 Page 1of 8

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

 

Mr. and Mrs. Louis (3rd)

 

Joined

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

Auto Giants Temple Hills, Maryland

 

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

FILED ENTERED
LOGGED RECEIVED
JUN 21 2021

AT GREENBELT
CLERK, U.S. DISTRICT oo
DISTRICT OF MARY DEPUT

Complaint for a Civil Case

Case No. lPx 2 10V1527

(to be filled in by the Clerk’s Office)

 

[¥ Yes OO No
(check one)

Jury Trial:

Physical Injury Tort Resulting
From Personal Property Negligence
Request Relief Expeditiously
Case 8:21-cv-01527-PX Document 1 Filed 06/21/21 Page 2 of 8

[. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Mr. and Mrs. Louis 3rd (Joined)

 

4520 Suitland Road P.O. Box 1359

 

Suitland, Prince Georges County

 

Maryland, 20752

 

443-314-3578

 

vickylawmail@qmail.com

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Auto Giants Temple Hills Maryland

 

Owner

4600 Branch Avenue
Temple Hills, Prince Georges County

 

Maryland 20748

 

240-681-3464

 
Il.

Case 8:21-cv-01527-PX Document1 Filed 06/21/21 Page 3 of 8

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

1 Federal question LI Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

Ae If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

Tort Claim

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , IS incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

4
Case 8:21-cv-01527-PX Document1 Filed 06/21/21 Page 4 of 8

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of

 

(foreign nation)

 

b. If the defendant is a corporation

The defendant, (name) , 1S
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

De The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

On the date asserted in this complaint for physical injury/injuries, defendant

 

Auto Giants acted negligent, irresponsible, and unreasonable that resulted in

 

actual damages, and to date has failed remedy all claims made.

 
III.

Case 8:21-cv-01527-PX Document1 Filed 06/21/21 Page 5 of 8

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

Plaintiffs’ believe that we are entitled to joint damages or relief sought, because on
February 15, 2016, defendant acted negligent, irresponsible and unreasonable,
when they (1) opened business to the public under hazardous, dangerous and
unsafe weather conditions (2) Failed to take reasonable precautions of clearing

 

 

 

slippery icy exterior surfaces of property before doing business with the public.
(3) Failed to clear ice from surfaces that resulted in plaintiff, Mr. Louis slipping,

 

 

falling and landing slam on his back against pavement, resulting in physical injury

and recurring pain and suffering due to defendant's negligence (4) On that day
and resulting from that slip and fall, plaintiff had to be immediately transported by

 

 

emergency responders from defendant's property where slip and fall occurred!
(5) Defendant acted unreasonable under circumstances reasonably expected of

 

 

any other property manager / owner under same or similar unsafe conditions by
failing to clear property of unsafe conditions that would have potentially avoided

 

 

the slip, fall and injury (6) On that day defendant would have potentially avoided

 

the physical injury had they cleared the property of unsafe conditions before

 

opening to public (7) On that day defendant would have potentially avoided the
the physical injury had they (8) first of all not sold plaintiffs' a defective, unsafe

 

vehicle for primary personal household use that had once again broke down that
day and once again needed to be towed back to dealership and subsequently

 

 

pushed into the Service Department, because it once again failed to properly
operate which is the reason why plaintiffs’ were back there again (9) On that day

 

 

the physical injury would have potentially been avoided had defendant properly
repaired or reasonably replaced that vehicle on any other days leading up to that

 

 

day, which they failed to do (10) On that day, plaintiffs' were already distressed

 

under those and previous circumstances resulting from that defective vehicle (11)
To date defendant is failing to compromise or settle any claims against them!

 
IV.

Case 8:21-cv-01527-PX Document1 Filed 06/21/21 Page 6 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

While no amount of money could compensate for measure of damages caused by

 

defendant's negligence, plaintiff does asks the court for injunctive relief and order

 

defendant to compensate plaintiff for monetary damages of $ 250,000.00 for that
personal injury resulting in recurring pain and suffering from that slip and fall on
defendant's property that day. Plaintiffs’ reasonably believes that while no amount of money could

 

 

 

compensate for or measure up to the severity of damages caused by defendant and to plaintiff up to
present time, plaintiffs' believe that amount sought is reasonable, because prior to that slip and fall

where plaintiff sustained this injury on that day, he was already suffering from back/spinal problems, in
addition to both plaintiffs’ already mental, emotional, and physical inflictions from the patterns of vehicle
break downs resulting in that thing having to be towed back to dealership more than once. In addition to
plaintiffs’ having to push that heavy thing more than once, which also makes matters worse on that day
and up to present day. Whereas injury sustained on that day still causes plaintiff severe pain and suffering
today and has potential to permanently immobilize plaintiff in the future. As result, monetary damages

at a later time would not adequately compensate plaintiff for injuries sustained that day, and because
plaintiff is damaged today and could potentially sustain more severe damages in the future. Plaintiffs asks
the court to order defendant to compensate plaintiff because, defendant is wrong and had no right to

(1) open business to public under unsafe weather conditions without first clearing unsafe property surfaces.
(2) had no right to sell plaintiffs a defective vehicle that failed to operate more than once, which caused
plaintiffs’ to be back there on that day (3) defendant is wrong because they failed to properly repair

that vehicle more than once, which caused plaintiffs’ to be back there on that day (4) had no right then on
that day, on any other day prior to that day and has no right today to fail and refuse to replace that

vehicle with a safer vehicle by any reasonable means up to date (5) defendant is wrong and has no

right either on their own accord or through their lawyers to fail to compromise, settle, and compensate

plaintiffs’ for all claims of damages in these proceedings or others joined resulting from any and all claims

for damages and relief! (6) Defendant must be restrained from adverse actions against plaintiffs and none

7 involved parties including family members!
Case 8:21-cv-01527-PX Document 1 Filed 06/21/21 Page 7 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: June9 —_—, 2021

Signature of Plaintiff Ware. Lowe Br

 

Printed Name of Plaintiff Mr. and Mrs. Louis 3rd

 

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: ,20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

Email Address

 
Vv.

Auto Giants Temple Hills, Maryland

Case 8:21-cv-01527-PX Document1 Filed 06/21/21 Page 8 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Mr. and Mrs. Louis (3rd) Joined

*

Case No.

 

EXHIBITS: Physical / Personal Injury * 2-15-2016

 

 

 

 

 

 

 

 

 

 

Exhibit No. | Identification | Admitted Description
A E.R. Report 2-15-2016 Observations, treatments, diagnosis, prescriptions, return to work note
B E.R. Report 2-15-2016 Injury Diagnosis
c EMT Bill 4-16-2016 Summary of Account Total Charges
D EMT Bill 3-17-2016 Summary of Account Total Charges
E Auto Giants R/O | 2-15-2016 | Vehicle Repair Order On That Day
Picture/Pictures 2-15-2016 | Unsafe property conditions at Auto Giants that day
G Picture/Pictures 2-15-2016 | Vehicle being pushed into service department that day

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ExhibitL ist (06/2016)

 

Northern Division * 4228 U.S. Courthouse * 101 W. Lombard Street * Baltimore, Maryland 21201 ¢ 410-962-2600
Southern Division * 200 U.S. Courthouse * 6500 Cherrywood Lane * Greenbelt, Maryland 20770 * 301-344-0660

Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
